 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   JULIE STAGGS,                           )   Case No.: 2:18-cv-02352-MAA
                                             )
10               Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting              )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,500.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21   DATE: April 4, 2019
22                            ___________________________________
                                       ________________
                              THE HONORABLE
                                       ORRABLE MARIA A. AUDERO
23                            UNITED STATES
                                       TA       MAGISTRATE JUDGE
                                         ATES MAGIST
24
25
26

                                             -1-
 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Lawrence D. Rohlfing
     _________________________
 4   Lawrence D. Rohlfing
     Attorney for plaintiff JULIE STAGGS
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
